UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4188
SHAWN KELLEY,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-00-274-AW)

                  Submitted: September 25, 2001

                      Decided: October 17, 2001

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Elizabeth L. Pearl, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Ste-
phen M. Schenning, United States Attorney, Jan Paul Miller, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. KELLEY
                              OPINION

PER CURIAM:

   Shawn Kelley pled guilty to possession with intent to distribute
five grams of cocaine base in violation of 21 U.S.C.A. § 841 (West
1999), and was sentenced to a term of ninety months imprisonment.
He appeals his sentence, alleging that the district court erred in count-
ing his juvenile adjudications in his criminal history score under U.S.
Sentencing Guidelines Manual § 4A1.2(d)(2) (2000). We affirm.

   On appeal Kelley argues, as he did at his sentencing hearing, that
the Sentencing Commission exceeded its mandate and acted irratio-
nally when it promulgated USSG § 4A1.2(d)(2), which he contends
violates the Equal Protection Clause. Legal interpretations of the
guidelines are reviewed de novo. See United States v. Daughtrey, 874
F.2d 213, 217 (4th Cir. 1989); see also United States v. Blake, 81 F.3d
498, 503 (4th Cir. 1996).

   Guideline section 4A1.2(d)(2)(A) provides that, for offenses com-
mitted before age eighteen, two criminal history points are added
under § 4A1.1(b) for each adult or juvenile sentence to confinement
of at least sixty days if the defendant was released from confinement
within five years of his commencement of the instant offense. Kelley
argues that § 4A1.2(d)(2) is unconstitutional because it automatically
treats juvenile adjudications like adult sentences for criminal history
purposes, although the juvenile justice system is based on principles
and goals that are different from the adult justice system. He further
contends that § 4A1.2(d)(2) violates equal protection in that juvenile
adjudications are treated differently from military, foreign, or tribal
sentences and civil adjudications. He also notes that incarcerations for
treatment, such as insanity or mental disability, are not automatically
counted for criminal history purposes.

   The sentencing guidelines as a whole have been held to be consti-
tutional, Mistretta v. United States, 488 U.S. 361, 412 (1989), and no
court has held § 4A1.2(d)(2) to be invalid.* This Court has rejected

  *United States v. Davis, 48 F.3d 277, 279 (7th Cir. 1995); United
States v. Johnson, 28 F.3d 151,153-55 (D.C. Cir. 1994); United States v.
Booten, 914 F.2d 1352, 1354-55 (9th Cir. 1990).
                      UNITED STATES v. KELLEY                        3
a due process challenge to § 4A1.2(d) in United States v. Daniels, 929
F.2d 128, 130 (4th Cir. 1991) (holding that defendant cannot raise due
process challenge to use of juvenile adjudications for offenses com-
mitted after effective date of sentencing guidelines).

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED